                 Case 1:19-cr-00833-SHS Document 78 Filed 06/08/20 Page 1 of 2




          "
     UN   1'1:ll) ST'h'.I'l,l!l I) I S t'til C,I, COURT
     SOtl'1'l:llrlltl'J I) l S1'8. I C't' rJI' NtiW yOttK
                                                                                          _X
                                                                                                  SUPE,LEMENTAL
    UNI       l'IlD   SlT'/rUi,lS     Oli      Ai\{litRTCA                                        PROT'ECTIVE OFDER
                 '- v.                                                                             l9 Cr. 833           (SrrS)

    AN'I'I]ONY C}1Li1II)            1 11   ,


                                                       I)c I cndanl_.

                                                                                         _X
                          Wl-]1,1RI,ihS,          cn .Ianu.tr'y ? 4,          ?A2.'.)    , t-he Cour L    ent_el:e     d         a

 P::otcct j vc orclc i:,                        v.rh   ich v/as cx,lcuLcd on bcha I f of Lhc dcf cndanL
by !'rcderick                   L. Sos;insky, Hsg. (,)k1-. \rt. 59);
                          wllfiR.ElAS,            on Ju.c 5,            ',2.a?.a,   A.:i.rsLasios Sarikas,            1:i   s,q.,
Cnt-crCcl a nol icc oi app,:aranltc                                      aS Co -r-:C)gngp I on br:h;r I f. Of thC
tlc f cncianr- (t)kt . No .                            t   6)   ;


                          I:i   l   s Iil-Ii.llBy ,rgrccd, by                 an,:1 bcLrvcr:n      Lhc   Un       j tcd s._ates
of        .Ame   r ica, Gcof f r:cy S. l)r:1;n;11,,                       Un i   L,:ri. St-.rtos At-Lorncy, by
K jcrst-en A. I"1ci-chcr, ]lr:nt:t- J. Kcarnc:,,,,, and
                                                        ]tobe r1_ ll . Sobc lman,
.Assist,ant- Un.ilcd St,at.cs A'_Lorncys, oi counsr:1, anr] M::. Sar:Lkas,

coursel for l-hc dcfonda.r-, Lhat- Mr. s,.:rikas is a.cl shalI                                                          b<:

bour-rd by t-hc Lc rms of t-hc prot-cct ive ordcr whlcl
                                                 ,                                                       _i   s

i    nc.rporal-r:d b1u rcJ crcncc hc rc i n, as                                      .   f hc vi as an or iq r na           r.


.s   i gna     Lor.7 l.hcrcLc.
         Case 1:19-cr-00833-SHS Document 78 Filed 06/08/20 Page 2 of 2




Dated:       New York, New York
             June 8, 2020




                   Acknowledgement of Protective Order

       I, l\nastasios Sarikas, Esq., have read and reviewed the
Protective Order entered on �anuary ?1, ?O?O, in �he above­
captioned case, J understand �. and J acknowledge that I am and
sha l I be bound by L he
